Dismissed and Memorandum Opinion filed March 17, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00131-CR

                   LEXTER KENNON KOSSIE, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 679887

                 MEMORANDUM                      OPINION


      This is an attempted appeal of the denial of appellant’s motion for
appointment of counsel to prepare an application for writ of habeas corpus
pursuant to article 11.07 of the Texas Code of Criminal Procedure.

      Generally, an appellate court only has jurisdiction to consider an appeal by a
criminal defendant where there has been a final judgment of conviction. Workman
v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). Appellant’s conviction
for aggravated robbery was affirmed in 1997. See Kossie v. State, No. 14-94-
01171-CR; 1997 WL 109996 (Tex. App.—Houston [14th Dist.] Mar. 13, 1997, no
pet.) (not designated for publication).

      The denial of a motion for appointment of counsel to pursue a writ of habeas
corpus is not a separately appealable order. Because this appeal does not fall within
the exceptions to the general rule that appeal may be taken only from a final
judgment of conviction, we have no jurisdiction.

      Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM




Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2